 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, I hereby notify my employees that:IWILL NOT interrogate my employees as to their union activities,interests,or affiliations,in a manner constituting interference,restraint,or coercion inviolationof Section8(a) (1) ofthe Act.IWILL NOT threaten my employees with reprisals,including loss of employ-ment, if they engage in union or other concerted activities.IWILL NOT in any other manner interfere with,restrain,or coerce myemployees in the exercise of the right to self-organization,to form labororganizations,to join or assist InternationalHod Carriers',Building andCommon Laborers'Union of America,Construction General Labor & MaterialHandlers' Local Union No. 1058,AFL-CIO,orany otherlabor organization,to bargain collectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bargaining ortither mutual aid or protection,and to refrain from any or all of such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.Jul)L.SEDWICK,DOING BUSINESS AS ARMSTRONGCOUNTY LINE CONSTRUCTION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced, or covered by any other material.American Freightways Co., Inc.andOffice Employees Inter-nationalUnion,Local153,AFL-CIO.Case No. 2-CA-5745.July 16, 1959DECISION AND ORDEROn February 13, 1959, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in the unfair labor practicesalleged inthe complaint and recommending that the complaint bedismissed in its entirety, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel filed excep-tions to the Intermediate Report and a supporting brief; the Re-spondent filed a brief in support of the Intermediate Report.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record inthe case, and finds merit in certain of the General Counsel's exceptions.Accordingly, the Board adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications set forthbelow.124 NLRB No.1. AMERICAN FREIGHTWAYS CO., INC.147On October 4, 1957, Forman, the Respondent's president, held ameeting of the office employees whom both unions were attempting toorganize.At this meeting, Forman announced the following changesin policy, alleged to be violations of the Act :(a) In response to a complaint, Forman agreed to post a list ofholidays which the employees were to receive as days off. Thereto-fore, the employees had not known, until the day before, what daysoff they were going to receive, except for Christmas Day and NewYear's Day; after the meeting, a list of holidays was posted.TheTrial Examiner found that the only change involved was one of priorannouncement,which did not constitutea "wage increase" or an"economicbenefit."We do not agree. The advance posting of holi-days, where it had not been done before and where such posting makesholidays certain that would otherwise be uncertain until the day be-fore such holiday, constitutes at least a change in the terms of em-ployment,Accordingly, we find, for the reason stated hereafter withrespect to the change in overtime pay, that the Respondent violatedSection 8 (a) (1) of the Act by granting this change in the terms andconditions of employment at a time when the Union was seeking toorganizethe employees.(b)Another employeecomplainedthat when someone worked over-time ona day falling in a holiday week, no overtime rate was paidunlessthat person had worked more than 40 hours in that week. Therecord supports the finding that this was the Respondent's policy upto that time. In response to this complaint, the policy was changedto the payment of an overtime rate for work in excess of 8 hours onany day in a holiday week.The Trial Examiner found that this change constituted an economicbenefit granted during an organizing campaign; with this we agree.However, he found no violation because the General Counsel hadfailedto prove that the Respondent had been motivated by a desireto cause the employees to accept or reject a bargaining representative.We do not agree with the test applied by the Trial Examiner. It iswell settled that the test of interference, restraint, and coercion underSection 8 (a) (1) of the Act does not turn on the employer's motive oron whether the coercion succeeded or failed.The test is whether theemployer engaged in conduct which, it may reasonably be said, tendto interfere with the. free exercise of emplnyee rights under the Act.'Applying this twe find that oy announcing its change in overtimepolicy during the course of the organization campaign among officeemployees, the Respondent violated Section 8 (a) (1) of the Act.(c)On his own motion Forman announced a change in the Re-spondent's previous policy with respect to leave. In addition to theirIN.L.R.B. v.IllinoisToolWorks,153 F. 2d811 (C.A.7).See alsoCoaco ProductsCompany,123 NLRB 766. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDvacation, all office employees had been allowed 5 days' emergencyleave with pay each year.Up to the date of this meeting, such paidleave could be taken only on Tuesday, Wednesday, or Thursday.Atthe meeting, and by notice thereafter, Forman announced that, untilthe next summer, employees could take their emergency leave on anyday of the week.The Trial Examiner found that this change did not constitute aneconomic benefit because it did not affect thenumberof days leavebut only thedays of the weekwhen such leave could be taken.Wedo not agree.At the very least, this new policy made possible "longweekends" without loss of pay where they had not previously existed,and, as such, constituted a beneficial change in the terms and condi-tions of employment.Accordingly, we find, for the reason aforemen-tioned, that the Respondent violated Section 8(a) (1) of the Act bychanging its policy with regard to emergency leave.The Trial Examiner found, and we agree, that Supervisor Reustle'sstatement to employee Tuliszewski that the employees would losecertain privileges if a union succeeded in organizing them, constituteda threat in violation of Section 8 (a) (1).The Trial Examiner furtherfound, however, that the threat was an isolated one and insufficient,standing alone, to require a remedial order. In view of our findingsherein concerning other violations of Section 8(a) (1), we shall in-clude this violation in our remedial order.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, as set forth above, which havebeen found to constitute unfair labor practices, occurring in connec-tion with the operations of the Respondent, described in the Inter-mediate Report, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.ADDITIONAL CONCLUSIONS OF LAW1.By granting certain benefits to its employees, and by changingcertain terms and conditions of employment, including the advanceposting of holidays, payment of overtime in a holiday week, and thechanging of its emergency leave policy, at a time when the unionswere seeking to organize the employees involved, the Respondent hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act, in violation of Section8(a) (1) of the Act.:2.By threatening an employee with loss of certain privileges if aunion succeeded in organizing the employees, the Respondent has AMERICAN FREIGHTWAYS CO., INC.149interfered, with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act, in violation of Sec-tion 8 (a) (1) of the Act.3.The Respondent has not violated Section 8(a) (3) and (1) of theAct, except as found in conclusions 1 and 2, above.THE REMEDYHaving found that the Respondent as engaged in unfair labor prac-tices,we shall require it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.We shall order the Respondent to cease and desist from threateningits employees with loss of privileges if they select a union.We shallalso order the Respondent to cease and desist from interfering with,restraining, or coercing its employees in the exercise of the rightsguaranteed under Section 7 of the Act by granting economic benefitsto its employees and by changing the terms and conditions of employ-ment.However, nothing herein shall be construed as requiring theRespondent to vary or abandon any economic benefit or any term orcondition of employment which the Respondent has heretoforeestablished.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that American Freightways Co., Inc.,New York, New York, its officers, agents, successors, and assigns, shall :1. -Cease and desist from :(a) Interfering with, restraining, or coercing its employees in theexercise of rights guaranteed in Section 7 of the Act by threateningthem with loss of privileges if a union successfully organized them;by granting them economic benefits ; or by changing the terms andconditions of their employment : provided, however, that nothing inthis Order shall be construed as requiring the Respondent to vary orabandon any economic benefit or any term or condition of employmentwhich it has heretofore established.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed in Section7 of the Act, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as a con-dition of employment, as authorized by Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its offices, in conspicuous places, including all placeswhere, notices to employees are customarily posted, copies of the notice 150DECISIONSOF NATIONAL LABORRELATIONS BOARDattached hereto marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, afterbeing duly signed by Respondent's representative, be posted by theRespondent immediately upon receipt thereof and maintained by itfor 60 consecutive days thereafter.Reasonable steps shall be takenby the said Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for the Second Region in writ-ing,within 10 days from the date of this Order, as to what stepsRespondent has taken to comply therewith.MEMBER FANNING, concurring:I concur in my colleagues' conclusion that the Respondent violatedSection 8(a) (1), but did not violate Section 8(a) (3) of the Act. Inso doing, however, I think it most important that the Trial Examiner'srationale with respect to the discharge of Rose McMahon be correctedrather than adopted.The record shows that the Respondent's president, Forman, had beeninformed specifically that McMahon was one of four employeescampaigning on behalf of the Union.Acting upon this information,Forman and McMahon's immediate supervisor interrogated her con-cerning her union activity.She denied such activity.The inter-rogators, as witnesses, testified that they had believed McMahon 'sdenials.The Trial Examiner thereupon held that : (1) The sub-jective opinion of Forman involved an issue of credibility; and (2)the issue having been resolved in his favor, the General Counsel hadfailed to prove that the Respondent "knew of or suspected McMahon'sinterest in the Office `Yorkers." In my opinion, the Trial Examinerhas incorrectly applied the test of an employer's knowledge or sus-picion of an employee's union activity as a prerequisite to finding aviolation of Section 8 (a) (3).Self-serving declarations of motive oropinion incapable of contradiction do not generally, and should not,fall within the category of credibility resolutions.SeePacific Tele-phone and Telegraph Company,107 NLRB 1547, 1551.Moreover,the evidence that an employer has been informed that a particularemployee has been engaged in union activity should be sufficient tofind that the employer had reason to suspect such activity, despite theemployee's denials.The quantum of proof to support a finding ofsuspicion obviously need not reach the level of knowledge.Accord-ingly, I would find that the Respondent had reason to suspect Mc-Mahon of union activity.However, the evidence, in my opinion, isotherwise insufficient to warrant the conclusion that she was dis-charged in violation of Section 8 (a) (3).2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." AMERICANFREIGHTWAYS CO., INC.151MEMBERRODGERS, dissenting in part :I would affirm the Trial Examiner and dismiss the complaint. Theevidence relied upon by my colleagues to reverse the Trial Examinerand to supporttheirconclusionthat the Respondent violated Section8(a) (1) of the Act consists of the adjustment of two minor griev-ancespresented by employees to Respondent's president and an in-significant change in leave regulations occurring during an organiza-tional campaign.These so-called "benefits" are so trifling that theycould have had no substantial impact upon the employees'organiza-tional rights.Nor do these "benefits," in my opinion, convert anotherwise admittedly isolated instance of a supervisory threat intoa violation of the Act.MEMBERJENKINStook no part in the consideration of the aboveDecision and Order.APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed in Section 7 of the Actby threatening them with loss of privileges if a union successfullyorganizes them; by granting them economic benefits; or bychanging the terms and conditions of their employment :pro-vided,however, that nothing in this Decision and Order requiresus to vary or abandon any economic benefit or any term or con-dition of employment which has been heretofore established.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the rights guaran-teed in Section 7 of the Act.All our employees are free to become, to remain, or to refrain frombecoming or remaining, members of any labor organization of theirown choosing.AMERICAN FREIGHTWAYS CO., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTThiscaseinvolves allegations that: American Freightways Co., Inc., New York,New York, herein called the Respondent, has interfered with, restrained, andcoerced its employees in certain specified respectssinceon or about August 20,1957; it discharged employee Rose McMahon on or about February 14, 1958, and'has sincefailed and refused to reinstate her, because of her membership in, andassistanceto,Office Employees International Union, Local 153, AFL-CIO, theCharging Party, herein called the Office Workers; and it transferred employee HaroldPeterson from the traffic department to rate clerk on or about October 1, 1957, andfrom rate clerk to salesman on or about November 1, 1957, because of his activitieson behalf of, and his adherence to, the Office Workers, in order to discourage mem-bership in or adherence to the Office Workers, and to prevent, hinder, or impede himin supporting the Office Workers. It is alleged that this conduct violated Section8(a)(1) and (3) of the National Labor Relations Act, as amended (61 Stat. 136),herein called the Act.After the issuance of a complaint by the General Counsel'and the filing of an answer by the Respondent, a hearing was held before me fromAugust 4 to 7, 1958, inclusive, at New York, New York. All parties were representedand participated in the hearing.At the close of the hearing, the Respondent movedto dismiss the complaint in its entirety on the ground that the General Counsel"failed.to sustain the burden of proof with respect to the material allegations ofthe complaint and failed to establish the allegations by a preponderance of thecredible evidence."The motion was opposed by the General Counsel; ruling thereonwas reserved.Although all parties were given an opportunity to file a brief, noparty has done so.On August 28, 1958, the Respondent moved to reopen the hearing. This motionwas granted.The Respondent later requested permission to withdraw this motion,with prejudice.On October 16, 1958 the Respondent's request to withdraw itsmotion was granted, with prejudice, and the record was closed.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACTThere is no dispute, and it is found, that the Respondentis,andat all materialtimes has been, engagedin commercewithin the meaning of the Act and its opera-tionsmeet the Board's jurisdictional standards,2 and that the Office Workers, andLocal Union No. 707, Highway and Local Motor Freight Drivers and Helpers, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers, hereincalled the Teamsters, are, and at all materialtimeshave been, labor organizationswithin themeaningof the Act.A. Sequence of eventsIn August 1957, the Office Workers began to organize the office employees of theRespondent.On August 20, 1957, the Office Workers filed with the Board a peti-tion seeking recognition as bargaining agent for the Respondent's office and clericalemployees.3Shortly after that the Teamsters also sought to organize the Respond-ent's office employees .4The Respondent sent letters to its office employees informingthem of their right to designate either of the rival unions as their bargaining agentand their right to refuse to designate either.On October 4, 1957, Norman Forman,the Respondent's president, addressed the office employees on company time andproperty.The contents of this speech will be described in more detail below.Fol-lowing a hearing the Board, on February 10, 1958, issued a Decision and Directionof Election (unpublished) directing an election among the Respondent's "office and'The designation "General Counsel" refers to the General Counsel of the NationalLabor Relations Board and his representative at the hearing.3 The Respondent is a New York corporation engaged in the business of providing andperforming common carrier services by truck, and related services. It maintains itsprincipal office and place of business in New York, New York, and facilities in variousother cities in the State of New York. During the year immediately prior to the issuanceof the complaint herein, the Respondent derived an income exceeding $100,000 fromtrucking operations performed for various enterprises, each of which annually produces orhandles and ships goods valued at more than $50,000 out of the State in which the saidenterprise is located.sCase No. 2-RC-9093.6The Teamsters already represented the Respondent's drivers, helpers, and platformmen for collective-bargaining purposes. AMERICAN FREIGHTWAYS CO., INC.153office clerical employees" to determine whether or not they desired to be representedby the Office Workers for purposes of collective bargaining.5On February 14, 1958,the Respondent discharged Rose McMahon,an office employee who had been activeon behalf of the Office Workers.On February 17, 1958, the Office Workers filedthe charge herein.B. The discharge ofRoseMcMahonRoseMcMahon,an office employee of the Respondent,was discharged onFebruary 14, 1958, and has not been reemployed.The complaint alleges that theRespondent's discharge of McMahon,and its failure to reinstate her, were "because[she] joined and assisted[the Office Workers] and engaged in other concerted activi-ties for the purpose of collective bargaining or mutual aid or protection,and becauseRespondent believed her to be a sponsor of the organizing campaign"of the OfficeWorkers.In support of his contention that McMahon'sdischarge was designedto influence the pending Board election adversely to the Office Workers, the GeneralCounsel points, among other things, to McMahon's activities on behalf of the OfficeWorkers, andthe timing of her discharge soon after the issuance of the Board'sDecision and Direction of Election.The answer admits the discharge and refusalto reemploy,but denies that they occurred for the reasons set forth in the complaint.The Respondent contends that McMahon was discharged for excessive lateness,excessive absence,and inattention to duty, especially a 20-minute personal telephoneconversation on February 6, 1958. The Respondent further maintains that it did notknow or suspect that McMahon was supporting the Office Workers at the time ofher discharge.The General Counsel maintains that either the alleged 20-minutetelephone conversation did not occur at all, or if it did, it was seized upon by Formanas a pretext to conceal the real reason for the discharge.There can be no doubt,and it is found,thatMcMahon was an active supporterof the Office Workers from early in the campaign.But was this fact known to theRespondent?Late in August or early in September 1957,Forman was informed that four officeemployees(RoseMcMahon,Harold Peterson,PhyllisTuliszewski,and AlfredTalaly)were engaged in the Office Workers' campaign.Forman summonedMcMahon to his office,told her that he had heard that she was active on behalfof the-Office Workers,and added that he had no objection,provided she would con-fine her union activities to nonworking time.McMahon,raising her hand, replied:"Mr. Forman,I am a good Catholic. I raise my right hand.I swear I had nothingto do with union activities." 6McMahon then left Forman's office, returned to herplace of work,and repeated the entire conversation to John Reustle,her immediatesuperior.Reustle remarked that he knew that Forman had McMahon"peggedas the instigator.who had called the union in."McMahon then assuredReustle that"she had nothing to do with the union."Forman testified crediblythat from that time on he had-no knowledge or suspicion that McMahon"had any-thing to do with the union."He further testified credibly and without contradictionthat it was he and he alone who decided to have McMahon discharged,and that hedirected Reustle to do so.Reustle testified credibly that he "formed no opinionone way or another" as to whether McMahon was an adherent of the Office Workers.He further testified credibly and without contradiction that when he dischargedMcMahon on instructions from Forman,McMahon said she thought she was beingdischarged because of her support of the Office Workers, and that he(Reustle)assured her "that it had nothing to do with the Union."It seems clear,and I find, that McMahon's false protestations to Forman allayedhis suspicion that she was an adherent of the Office Workers.?Nothing else isshown to have occurred between that interview and the discharge-a period of 5months-to revitalize Forman'soriginal suspicion.Accordingly I find that theGeneral Counsel has failed to prove that,at the time of McMahon'sdischarge,Forman knew of or suspected McMahon's interest in the Office Workers. It followsthat it has not been demonstrated that he violated Section8(a)-(1) and(3) of theAct when he ordered her discharged.But even assuming, contrary to the above,that Forman was unconvinced by's assurances that she was not an adherent of the Office Workers, it does5 Sometime later,the Board amended this to include the name of the Teamsters on theballot.Because of the instant unfair labor practice charge, the election has not yetbeen held.O The finding of fact with respect to McMahon's reply is based on Forman's creditedtestimony,corroborated by McMahon's admission.7 Speaking of McMahon, who had been in the Respondent's employ since the fall of 1955,Forman testified credibly and without contradiction:"I respected her andtrusted her." 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot follow that her discharge was discriminatory.For while the quality and quan-tity of McMahon's work was good, she had a poor record for lateness, absence, and,inattendance to duty-especially when Reustle was out of town.Thus, betweenFebruary 1, 1957, and February 1, 1958, she had been late 47 times, absent 24times (excluding vacation) and had left work early 3 times.During the same :12-month period she was reprimanded by Reustle at least four times for inattention toduty and making personal telephone calls.On December 20, 1957, Reustle warnedher that if her lateness and absenteeism continued, the Respondent would have noalternative but to dismiss her.And on February 6, 1958, while Reustle was out oftown, Forman overheard her make a lengthy personal telephone call from theoffice on working time.8Annoyed, he determined to have McMahon discharged.On February 10, 1958, as he was leaving town, he telephoned to the Respondent'soffice from the airport and told Reustle (who by then was back in New York) ofMcMahon's lengthy personal call.On February 14, 1958, when he returned to NewYork, Forman discussed the matter with Reustle and directed him to dischargeMcMahon for excessive lateness, absence, and inattention to duty, culminating in a20-minute personal telephone call during working hours.9Reustle did so, tellingMcMahon the reasons given by Forman.After her discharge, McMahon appliedto the New York State Department of Labor for unemployment compensation. Shewas advised that benefits would be withheld for 6 weeks because "your latenessprovoked your discharge."McMahon did not appeal this determination.While it is true that McMahon received a wage increase in January 1958, thisdoes not indicate-as the General Counsel argues-that her past record was for-given and overlooked.As Forman credibly testified, she had not had a pay raisefor more than a year, her lateness and absence record apparently had improved sincethe reprimand in December, and he believed the raise would provide McMahon withan incentive to continue this improvement.Moreover, had Forman been anxiousto rid the Respondent of McMahon because of her support of the Office Workers,he had ample opportunity on December 20, 1957, but refrained from doing so atthat time.1°Finally, the fact that McMahon received a.wage increase shortly beforeher discharge may well indicate a lack of animus against her.In view of McMahon's bad record for lateness, absence, and inattention to work,the many warnings given her, and the lengthy personal telephone call of February 6,I conclude that McMahon was discharged for cause unconnected with her unionactivities.C. The transfer of Harold Peterson1.The transfer to rate clerkHarold Petersonbeganto work for the Respondent in 1951asrate clerk.Afterabout a year, he was transferred into the traffic department.He was one of the.employees most active in contacting and supporting the Office Workers, and Formanlearned of this.Early in September 1957, Forman summoned Peterson and told himthat he was received a wage increase.He added that he was aware of Peterson'sunion activities and had no objection as long as those activities were not conductedon company time.Inmid-September 1957 the Respondent selected its then rate clerk, MurrayAntler, to fill a vacancy in the operating department.BenjaminMasef, theRespondent's traffic and sales coordinator, summoned Peterson, told him that Antlerwas going to be transferred to the operations department, that Peterson "was thelogical person to take his place" as rate clerk, and that the change would take effectthe following Monday.Peterson replied that he did not think he was capable pfdoing the job of rate clerk.Later, Peterson went to Forman and protested thechange, again stating that he did not think he could do the work.The transfer wasnevertheless effected.For a while, Antler aided Peterson with the rate clerk's8 Forman testified that the call lasted 20 minutes.McMahon denied that she made anypersonal call from the office which lasted that long. I do not deem it necessary to deter-minethe exact length of the call.There is evidence, and I find, that the Respondent had a long-standing rule forbiddingpersonal telephone calls during working time.91 credit Forman's testimony that his decision to have McMahon discharged was madeon February 6, but the actual discharge postponed because of his own and Reustle'sabsence from New York. But even if the decision had not been made until February 14,as the General Counsel contends,my ultimate conclusion regarding Forman's motivewould be unchanged.10CompareCeilich Tanning Company,122 NLRB 1119. AMERICAN FREIGHTWAYS CO., INC.155work.Peterson's hours as rate clerk started at noon and ended"anywhere from9 o'clock in the evening to midnight";his hours in the traffic department had beenfrom 8:30 a.m. to 5:30 p.m. The transfer involved no change in pay. Both jobswere within the unit later found appropriate by the Board.The complaint as amended at the hearing alleges, and the answer denies,that theRespondent transferred Peterson from the traffic department to rate clerk on or aboutOctober 1, 1957, "because of his activities on behalf of and his adherence to [theOfficeWorkers], and for the purpose of discouraging membership in or adherence to[the Office Workers], and to prevent,hinder or impede . . . Peterson in his supportand activities on behalf of" the Office Workers.The General Counsel contends thatPeterson was transferred"to a position where he worked longer hours,performedmore arduous work and removed him from the possibility of talking to other em-ployees" 11 at a time when he was known to be a strong adherent of the OfficeWorkers.But Peterson had served as rate clerk for approximately a year in 1951and 1952 and therefore was, as Masef stated, the logical one to take Antler's place.Indeed, the General Counsel did not attempt to name any other likely candidate forthe position.Moreover,only a short while before the transfer,Peterson hadreceived a wage increase at a time when his support of the Office Workers wasknown;consequently no finding of punitive motive is justified. I conclude that theGeneral Counsel has failed to prove that the transfer of Peterson from the trafficdepartment to rate clerk was related in any way to his union activities or was otherthan the result of a legitimate business decision.2.The transfer to salesmanLate in October 1957 Forman called Peterson to his office and showed him a pileof photostatic copies of errors Peterson had made as rate clerk,remarking that itseemed that Peterson was making mistakes intentionally and was not doing a verygood job.Peterson replied that he had told Forman when he took the job as rateclerk that he could not handle it.Forman then said that it would be best to putPeterson in another job, and gave him his choice of four available positions: fileclerk(involving a salary cut),two office jobs(otherwise unidentified),and salesman..Peterson chose the salesman position because, as he expressed it, that one"seemedbest for me."He is still so employed.The transfer from rate clerk to salesmaninvolved no change in salary. In his capacity as salesman,Peterson was requiredto be away from the plant a substantial part of the day.The complaint as amended at the hearing alleges, and the answer denies, that theRespondent transferred Peterson from rate clerk to salesman on or about November1,1957, "because of his activities on behalf of and his adherence to [the OfficeWorkers], and for the purpose of discouraging membership in or adherence to [theOffice Workers], and to prevent,hinder or impede.Peterson in his support andactivitieson behalf of" the Office Workers.The General Counsel argues that,when made a salesman,"Peterson was transferred completely out of the appro-priate unit."This is not accurate.The Board,in a footnote to its Decision andDirection of Election,leftPeterson'sunit status undetermined,permitting him tovote under challenge.And while it is true that in October Forman did not offerPeterson back his old job in the traffic department,thismay well have been becausethe traffic department position had meanwhile been filled by Al Gordon and anotheremployee(identified only as Frank).In view of Peterson'spoor showing in therate clerk job, and the choice of other jobs(within the unit)Forman offered him,I conclude that Peterson's transfer from rate clerk to salesman was not shown tohave been motivated in any way by his known activities on behalf of the OfficeWorkers. It therefore was not proved to have been violative of Section 8(a)(1)or (3) of the Act.D. Alleged interference,restraint,and coercion1.Alleged favoritism to the TeamstersThe complaint alleges, and the answer denies, that from on or about August 20,1957,the Respondent permitted"agents and adherents[of the Teamsters]to solicitmembers among Respondent'semployees,during working time and on companypremises, while refusing to permit agents and adherents of [the Office Workers]to engage in similar activities."11While performing the functions of rate clerk, Peterson was located in a spot moreremoved from areas where he could contact other office employees than when he workedin the traffic department. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn support of his contention that the Respondent showed favoritism to the Team-sters, the General Counsel introduced evidence tending to show that Mike Walker,a driver employed by the Respondent and shop steward for the Teamsters,solicitedsome of the Respondent's office employees on behalf of the Teamsters,in the plantduring working hours.Moreover,McMahon testified that Forman,in late Augustor early September 1957, after warning her not to solicit for the Office Workersduring company time, added that he could fire her, but would not do so. The GeneralCounselmaintains that the record therefore shows disparate treatment of theTeamsters'organizers,on the one hand, and the Office Workers' adherents on theother.I cannot agree.Forman had a right to ban solicitation on working time, aslong as he laid down the same rules for both rival unions.12And the mere factthatWalker engaged in solicitation on the Teamsters'behalf during working hoursdoes not prove that he did so with the knowledge or consent of the Respondent.Indeed, Forman testified credibly and without contradiction that in September 1957he told Walker that he would not give him permission to solicit the office employees,and that Walker should not count on Forman"for any assistance whatsoever."The General Counsel further introduced testimony tending to show that whenForman addressed the assembled office employees in October 1957, he told themhe could not prevent the Teamsters from soliciting them during working timebecause the Teamsters had a contract with the Respondent.But Forman deniedthat he made this statement to the assembled office employees.He impressed meas a sincere and forthright witness and I credit his denial.Finally, the General Counsel produced evidence tending to show that a noticeof a meeting of the Teamsters was posted on the time clock used by the officeemployees, but that when the Office Workers held a meeting, no similar notice wasposted in the plant.However, this does not indicate any favoritism, for the GeneralCounsel did not show that the Office Workers sought permission to post a noticeand were refused,or that the Teamsters'notice was posted with the consent of theRespondent.On the contrary,Forman testified credibly and without contradic-tion that he did not learn of the posting of the Teamsters'notice until after it hadbeen taken down.The record convinces me that Forman was just as opposed to having the Respond-ent'soffice employees represented by the Teamsters as he was to having themrepresented by the Office Workers. I can find no persuasive evidence that hefavored the Teamsters at the expense of the Office Workers.2.Alleged granting of economic benefitsThe complaint alleges, and the answer denies, that from on or about August20, 1957, the Respondent promised its employees,and granted to them, "wageincreases and other economic benefits for the purpose of discouraging membershipand activity in" the Office Workers.In support of this allegation,theGeneral Counsel introduced evidence tendingto show that,when Forman addressed the assembled office employees in October1957, one of the employees complained that they never knew what holidays theywere getting until the day before, and that thereafter a list of future holidays wasposted.In evaluating this evidence, it must be remembered that no change wasallegedly made in the number of holidays-the only change alleged is a change inprior announcement.Assuming,without deciding,that this occurred as related bythe General Counsel's witnesses,and that the purpose was to discourage union activi-ties, the violation alleged in the complaint would still not have been proved, for themere advance announcement of holidays would not have constituted a "wage in-crease" or"other economic benefit" within the meaning of the complaint.Thesame may be said of the General Counsel's attempt to prove that the Respondentchanged its rules so that its office employees were permitted to take their leave 13on any day of the week,rather than only on Tuesdays,Wednesdays,and Thursdays,as previously.Such a change,if it did occur, would not have affected thenumberof days' leave,but onlythedays ofthe week in which it could be taken.Accordingly,itwould not have constituted a "wage increase"or other "economic benefit," but atmost would have been a mere convenience.The General Counsel also produced evidence tending to show that,in the samespeech,at the request of employee Frances Rebecca, Forman announced a change12N.L.R.B. v. Avondale Mills,242 F.2d 669,671 (C.A. 5) affd. 357 U.S. 357;Lily-.TulipCup Corporation,113 NLRB 1207;1269; andThe Texas Company,80 NLRB862, 865.is In addition to vacation,each employee received annually 5 days' leave with pay. AMERICAN FREIGHTWAYS CO., INC.157in the overtimepolicy as follows: Previously, when a holiday fell in a week, noovertime was paid an employee unless he worked more than 40 hours excluding theholiday, but in the future the holiday would be included in computing the 40 hours,and alltime inexcess would be paid for at overtime rates.According to the GeneralCounsel, the purpose of this change 14 was to discourageunionactivitiesandadherence.It is true that the announcement, if made at all, was made during the campaignsof two rival unions, and constituted an economic benefit.But the granting of eco-nomic benefits during a union's organizational campaign is notper seviolative of theAct.As the Board has said, "What is unlawful under the Act is the employer'sgranting or announcing such benefits [although previously determined upon bonafide]for the purposeof causing the employees to accept or reject a representativefor collective bargaining."[Emphasis in original.] 15The only evidence of For-man'spurpose was his desire, expressed in the same speech, that the office employeeswould not choose eitherunionto represent them in bargaining.This is not enough..As was said in theAvondale Millscase: "Nor does the fact alone that the companywas opposed to the union, as was its lawful right, furnish substantial evidence ofan unlawful and discriminatory purpose." 16 It is accordingly found that the GeneralCounsel has failed to prove that the announcement regarding the change in overtimepolicy, if 'made, was designed to discourage support for the Office Workers.It has already been related that McMahon received a pay raise in January 1958,and that Peterson was given a wage increase in September 1957.The GeneralCounsel contends that these were granted for discriminatory reasons.With regardtoMcMahon, it has previously been determined that from September 1957 on,Forman neither knew of nor suspected her activities on behalf of the Office Workers.Hence, the increase given her could not have been discriminatorily motivated.More-over, as pointed out above, Forman had nondiscriminatory reasons for grantingMcMahon an increase. So far as Peterson is concerned, he was notified of hisraise at thesametime Forman revealed his knowledge of Peterson's union activities.But, as Peterson admitted, Forman also stated in the same conversation that hehad no objection to Peterson's activities on behalf of the Office Workers so longas they were confined to nonworking time.Moreover, Peterson had not receiveda raisefor some time. I conclude that the General Counsel has failed to provethat the pay raise given Peterson in September 1957 was designed to persuade himto abandon his activities on behalf of the Office Workers, or was in any way con-nected with such activities, or was motivated by other than business considerations.3.Alleged coercive interrogationThe complaint alleges, and the answer denies, that from on or about August 20,1957, the Respondent interrogated its employees "as to theirunionmembership andactivities, in a manner constituting interference, restraint and coercion."Severalwitnessesfor the General Counsel testified that,in histalk to the assembled officeemployees in October, Forman stated that he knew every employee who had signedup with the Office Workers and could discharge all of them and hire a completelynew staff, but would not do so. Forman denied telling the assembled employees thathe could discharge them for signing an authorization card.His denial is credited.McMahon testified that in his interview with her in September 1957, Forman,after stating that he heard she had been soliciting for the Office Workers on com-pany time, added that he could discharge her but would not do so. It is clear thatthe alleged statement was, at most, a threat of reprisalif union activities were carriedon during working hours.17Such a threat, if made, was within Forman's rights.Alfred Talaly, at that time a file clerk in the Respondent's employ, testified thathis immediate superior, Masef, told him in November or December 1957 that whenthe Teamsters first organized the Respondent's drivers, the drivers "took a decreasein pay" and that "that could happen to the office employees, too."Assuming thatMasef made the statement attributed to him by Talaly, I consider it a mere pre-diction of what could happen, protected by Section 8(c) of the Act, rather thana threat of reprisal.14There is some indication that the policy might always have been as Forman an-nounced, and that Rebecca's failure to receive overtime pay on that basis was an error..However, for the purpose of deciding this issue, it will be assumed that the announce-ment constituted a change.'bHudson Hosiery Company,72 NLRB 1434, 1437.leN.L.R.B. v. Avondale Mills,242 F. 2d 669, 671 (C.A. 5), affd. 357 U.S. 357.17CompareThe Texas Company,80 NLRB 862, 865. 158DECISIONSOF NATIONALLABOR RELATIONS BOARDPhyllis Tuliszewski, an office worker employed by the Respondent, testified thatin October, November, or December, 1957, Reustle, her immediate superior, statedthat if a union (apparently either one) came in, the employees would lose theirradio privileges, coffee breaks, and "things like that."Assuming, without deciding,that Reustle made such a statement, it constitutes at most an isolated threat by aminor supervisor, insufficient standing alone to require a remedial order.4.Alleged claim to know the Office Workers' adherentsThe complaint alleges, and the answer denies, that since on or about August 20,1957, the Respondent informed its employees "that it knew the names of all sup-porters of [the Office Workers], in a manner constituting interference, restraintand coercion."As related above, there is testimony that in addressing the assembledoffice employees in October 1957, Forman claimed that he knew every employeewho had signed up with the Office Workers. The General Counsel contends thatthis "tended to . . . make the employees apprehensive, to frighten employees asto future activities on behalf of" the Office Workers.But in the same speech For-man stated that he did not care if the employees solicited for either union, so longas it was not done on company time, which interfered with work; and that they hada right to join a union if they wanted to do so.Moreover, Forman had earlier sentthe employees a letter stating, among other things: "The laws protect your rightto designate a union." In the context of these assurances, Forman's statementthat he knew the identity of all supporters of the Office Workers, if made, washarmless; whatever coercive effect it might have had was adequately neutralized.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.American Freightways Co., Inc., is, and at all material times has been, engagedin commerce within the meaning of Section 2(6) and (7) of the Act.2.OfficeEmployees InternationalUnion, Local 153, AFL-CIO, and LocalUnion No. 707, Highway and Local Motor Freight Drivers and Helpers, Interna-tionalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers, bothare, and at all material times have been, labor organizations within the meaning ofSection 2(5) of the Act.3.The General Counsel has failed to establish by a fair preponderance of theevidence that the Respondent committed any unfair labor practices within the mean-ing of Section 8 (a) (1) or (3) of the Act.[Recommendations omitted from publication.]Shoreline Enterprises of America,Inc.andInternational Unionof United Brewery, Flour,Cereal,Soft Drink and DistilleryWorkersof America,AFL-CIO.Cases Nos. 10-RC-2995 and1219-CA-9.July 17, 1959SUPPLEMENTAL DECISION, ORDER, AND REVOCATIONOF CERTIFICATION OF REPRESENTATIVESOn May 19, 1957, the Board issued its Decision and Order in CaseNo. 12-CA-9,1 in which it found that the Respondent had refusedto bargain in good faith with the Union as the exclusive bargainingrepresentative of certain of its employees, in violation of Section8 (a) (5) and (1) of the Act. In so finding, the Board affirmed thevalidity of the prior proceedings which had resulted in the Union'scertification.22117 NLRB 1619.2 The Board had issued its Decision and Certification of Representatives on October 26,1955.Case No. 10-RC-2995, 114 NLRB 716.124 NLRB No. 18.